                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


S.C.,1

                          Plaintiff,

vs.                                                  Case No. 18-1334-SAC

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On April 8, 2015, plaintiff filed an application for social

security      disability    insurance    benefits    and   for    supplemental

security income benefits. The applications alleged a disability

onset date of December 31, 2004.             The applications were denied

initially and on reconsideration.            An administrative hearing was

conducted on July 25, 2017.            The administrative law judge (ALJ)

considered the evidence and decided on November 8, 2017 that

plaintiff was not qualified to receive benefits.                 This decision

has been adopted by defendant.          This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s applications for benefits.




1   The initials are used to protect privacy interests.

                                        1
I.   STANDARD OF REVIEW

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.   See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.   To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”       42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.     20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.    See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)(internal

quotation marks omitted).   “It requires more than a scintilla, but

less than a preponderance.”    Lax v. Astrue, 489 F.3d 1080, 1084

                                 2
(10th Cir. 2007).       The court must examine the record as a whole,

including whatever in the record fairly detracts from the weight

of    the   defendant’s       decision,   and     on   that      basis   decide   if

substantial evidence supports the defendant’s decision.                   Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).         The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.           Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.     THE ALJ’S DECISION (Tr. 12-25).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                      (Tr. 13-14).

First, it is determined whether the claimant is engaging in

substantial gainful activity.          Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet    or   medically      equal    the    criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ    determines    the       claimant’s   residual      functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

                                          3
relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to    do    any   other    work    considering          his   or   her    residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                             At step

five, the burden shifts to the Commissioner to show that there are

jobs    in    the    economy    with     the       claimant’s    residual    functional

capacity.      Id.    In this case, the ALJ decided there was no evidence

to support plaintiff’s claim of disability during the time period

when plaintiff had insured status.                  (Tr. 15).     Thus, plaintiff was

not qualified for disability insurance benefits.                       The ALJ further

decided that plaintiff’s application for supplemental security

income       benefits     should    be    denied      at   the   fifth     step    of   the

evaluation process.

       The ALJ made the following specific findings in her decision.

First, plaintiff last met the insured status requirements for

Social Security benefits on December 31, 2004.                        Second, plaintiff

has not engaged in substantial gainful activity since April 8,

2015.    Third, since April 8, 2015, plaintiff has had the following

severe impairments:            arthropathies/leg length discrepancy; major

depressive          disorder;      anxiety,         and    temporomandibular        joint

dysfunction (TMJ).           Fourth, plaintiff does not have an impairment

                                               4
or combination of impairments that meet or medically equal the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Fifth, plaintiff has the residual functional capacity to perform

medium work as defined in 20 C.F.R. § 416.967(c) except that:

plaintiff can lift/carry 50 pounds occasionally and 25 pounds

frequently, with pushing and pulling limited to the same weights;

plaintiff can stand/walk 6 hours in an 8-hour day with normal

breaks, and sit for 6 hours in an 8-hour workday with normal

breaks; plaintiff can occasionally climb, balance, stoop, kneel,

crouch, and crawl; he can understand, remember, and carry out

intermediate (SVP 3 and 4) instructions; he can have occasional

public contact and occasional supervisor and coworker contact.

Finally, the ALJ determined that, considering plaintiff’s age,

education, work experience and residual functional capacity (RFC)

that there are jobs that exist in significant numbers in the

national economy he can perform, such as lamination assembler,

machine finisher, and metal spraying machine operator.   These jobs

were described by the vocational expert as SVP 2, unskilled jobs.

(Tr. 55).

III. THE DENIAL OF BENEFITS SHALL BE AFFIRMED.

     A. Dr. Porter’s opinion

     Plaintiff’s arguments to reverse the denial of benefits focus

upon the opinion of Dr. Garry Porter.   Dr. Porter provided mental

health care to plaintiff.   In 2017, he completed a medical source

                                 5
statement which is largely a check-a-box form.                  The statement

indicates that plaintiff has an alcohol abuse disorder and a

depressive disorder.          (Tr. 1048).     It states that plaintiff “can

do well” when he is “clean.”                Id.   The form also states that

plaintiff would miss as many as four days a month because he was

having   a    “bad    day.”     Id.     Of    twenty   categories      of   mental

functioning, Dr. Porter checked four as “moderately limited” and

the rest as “mildly limited.”2 (Tr. 1048-49). The four “moderately

limited” categories were:         the ability to carry out very short and

simple     instructions;        the   ability     to   carry    out     detailed

instructions; the ability to maintain attention and concentration

for   extended       periods;   and   the    ability   to   maintain    socially

appropriate behavior and to adhere to basic standards of neatness

and cleanliness.          (Tr. 1049).         The form defines “moderately

limited” as:     “Impairment levels are compatible with some, but not

all, useful functioning.          Considered to be 1 standard deviation

below the norm, or 30% overall reduction in performance.”                    (Tr.

1048).       Dr. Porter did not provide a narrative discussion of

plaintiff’s functional capacity on the form, aside from indicating

that plaintiff can do well when he is sober.

      The ALJ gave Dr. Porter’s opinion only “partial weight.”

(Tr.22).     The ALJ stated:



2 For each category, the options on the form are “mildly limited”, “moderately
limited”, “markedly limited”, and “extremely limited.”

                                        6
      Dr. Porter’s opinion as to moderate limitations is
      generally consistent with the medical evidence which
      showed only few adverse findings, mostly mild (Exhibits
      B16F/22 and B19F/4-6). The consultative psychological
      examination also showed only mild issues (Exhibit
      B17F/7-10). However, Dr. Porter’s opinion as to missing
      work appears to be related to the claimant’s alcohol
      use. The record did not detail significant alcohol use
      during the relevant period (see, e.g., Exhibit B22F/20).

Id.   One of the exhibits to which the ALJ referred (Ex. B19F/4-6)

was a 2015 examination by Dr. Porter which indicated mostly normal

and good ratings, including “good” concentration, perception and

intelligence.       (Tr. 802).        Another exhibit cited by the ALJ (Ex.

B16F/22)    described    plaintiff       as    manifesting       good   hygiene   and

appropriate dress, with logical and sequential thought processes.

(Tr. 769).

      B. Other medical opinions

      The ALJ referred to the consultative examination of Dr. T.A.

Moeller which was conducted in 2015.                (Ex. No. B17F; Tr. 773-783).

Dr. Moeller’s report, which is largely narrative, concluded that

plaintiff    exhibited     appropriate         grooming      and    hygiene;      that

plaintiff    could      carry    out      simple      and    intermediate      level

instructions; that there were no psychological barriers precluding

plaintiff    from    working     40    hours    a    week   or   from   maintaining

sufficient social interaction with coworkers and supervisors to

maintain employment; and that plaintiff could maintain frequent

interaction with the public.            Dr. Moeller found that plaintiff had

adequate attention and concentration, average intelligence, and

                                          7
adequate short-term and long-term memory.            The ALJ gave moderate

weight to Dr. Moeller’s opinion.         (Tr. 22).

        The ALJ gave strong weight to the consultative opinions of

Dr. Martin Isenberg and Dr. Robert Blum.        (Tr. 22).     Dr. Isenberg

concluded that:

        [Plaintiff] has the ability to understand, remember, and
        carry out short and simple instructions. He can adapt
        to most changes in the work place and can make simple
        work-related decision[s]. He can be anticipated to have
        moderate difficulty interacting with supervisors and co-
        workers and will perform best in a setting where he can
        work relatively independently and social contact is
        limited.

(Tr. 117).     He found that plaintiff was not significantly limited

in carrying out very short and simple instructions, but moderately

limited in his ability to carry out detailed instructions.             (Tr.

116).     He also concluded that plaintiff was not significantly

limited in maintaining attention and concentration for extended

periods. Id. Dr. Blum concluded that plaintiff “should be capable

of understanding and carrying out intermediate instructions and

adequate interactions with coworkers and the general public.” (Tr.

141).     But, he also concluded that plaintiff’s ability to carry

out, understand and remember detailed instructions was moderately

limited     and   that   his   ability    to   maintain    attention    and

concentration for extended periods was moderately limited.             (Tr.

138-39).




                                    8
     C. Vocational expert’s testimony

     During the examination of the vocational expert, plaintiff’s

attorney   asked   the   expert   to   consider   a   situation   where   an

individual was “unable to occasionally, throughout the workday, be

able to carry out even very short and simple instructions; and

then occasionally . . . wouldn’t be able to even maintain attention

and concentration for at least two hours at a time.”         (Tr. 55-56).

The expert responded that if it happened up to 33% of the time or

if attention and concentration could not be maintained for at least

two hours, it would preclude all work.        (Tr. 56).

     D. Plaintiff’s arguments

     Plaintiff argues that the decision to deny benefits should be

reversed because, although the ALJ gave “partial weight” to Dr.

Porter’s opinion and found that, as to moderate limitations, it

was “generally consistent with the medical evidence,” he did not

include those moderate limitations in the RFC or explain why the

moderate limitations were omitted.         Plaintiff further argues that

the vocational expert testified that the moderate limitations

would preclude competitive work.

     Before directly discussing plaintiff’s arguments, the court

notes that the ALJ is required to consider every medical opinion

and “discuss the weight he assigns to such opinions.” Keyes–Zachary

v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). In conducting

this evaluation, the ALJ considers the following factors:

                                       9
     (1) the length of the treatment relationship and the
     frequency of examination; (2) the nature and extent of
     the treatment relationship, including the treatment
     provided and the kind of examination or testing
     performed; (3) the degree to which the physician’s
     opinion is supported by relevant evidence; (4)
     consistency between the opinion and the record as a
     whole; (5) whether or not the physician is a specialist
     in the area upon which an opinion is rendered; and (6)
     other factors brought to the ALJ’s attention which tend
     to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c), 416.927(c).              But, the ALJ’s decision

need not include an explicit discussion of each factor.            Oldham v.

Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007).               Nor is there a

requirement of direct correspondence between an RFC finding and a

specific medical opinion on functional capacity.                See Chapo v.

Astrue, 682 F.3d 1285, 1288-89 (10th Cir. 2012).            “[T]he ALJ, not

a physician, is charged with determining a claimant's RFC from the

medical record.” Howard v. Barnhart, 379 F.3d 945, 949 (10th

Cir.2004).   By deciding what weight to give a doctor’s opinion, an

ALJ does not overstep “’his bounds into the province of medicine.’”

Arterberry v. Berryhill, 743 Fed.Appx. 227, 231 n.1 (10th Cir.

2018)(quoting Miller v. Chater, 99 F.3d 972, 977 (10th Cir. 1996)).

An ALJ, however, must explain why he rejects some limitations in

an uncontradicted medical opinion while adopting others.               Haga v.

Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).

     This    is   not   a   case   like    Haga   where   the   ALJ,   without

explanation, decided not to credit moderate limitations described

in an uncontradicted medical opinion.             Dr. Porter’s opinion that

                                      10
plaintiff is moderately limited in following short and simple

instructions and maintaining concentration for extended periods is

not uncontradicted.         The ALJ gave greater weight to opinions from

Dr. Moeller and Dr. Blum that indicated that plaintiff could

perform work involving intermediate instructions and requiring

adequate concentration over extended periods.              We assume plaintiff

would    consider     Dr.    Moeller    and    Dr.   Blum’s      opinions       to   be

inconsistent with the moderate limitations Dr. Porter marked on

the form.     It is not entirely clear, however, that Dr. Porter’s

opinion     excluded        plaintiff   from      maintaining      a      job    with

intermediate instructions and extended concentration.                   Dr. Porter

stated that plaintiff can do well when he is clean (Tr. 1048), his

examination of plaintiff in July 2015 showed that plaintiff had

good intelligence and concentration (Tr. 802), and the level of

impairment from a moderate limitation (as defined on the form

completed by Dr. Porter) does not exclude all “useful functioning.”

(Tr. 1048).

        This is also not a case where an ALJ without qualification

accepts a doctor’s finding of limitations, but the ALJ fails to

account for those limitations in the RFC.              The ALJ stated that he

gave “only partial weight” to Dr. Porter’s opinion and that Dr.

Porter’s    opinion     as     to   moderate      limitations     “is     generally

consistent with the medical evidence which showed only few adverse

findings,    mostly    mild.”       (Tr.   22).      The   ALJ    cited    exhibits

                                        11
providing evidence of mild findings and interpreted the “moderate

limitations” in Dr. Porter’s statement as “generally” in line with

those findings.      The ALJ’s citation to other medical evidence when

discussing Dr. Porter’s medical opinion satisfied the specificity

requirement for explaining the weight given to a treating source’s

medical opinion.          See Oldham, 509 F.3d at 1258.               The court

acknowledges      plaintiff’s    contention       that   Dr.   Porter’s    report

documents a 30% reduction in the ability to carry out very short

and simple instructions, the inability to maintain attention and

concentration for at least two hours at a time, and an inability

to adhere to basic standards of neatness and cleanliness 30% of

the time.      See Doc. No. 11, p. 9.      The record, however, shows that

the ALJ did not accept this interpretation of Dr. Porter’s findings

as representative of plaintiff’s functional capacity.                Therefore,

the part of the vocational expert’s testimony which was contingent

upon that interpretation may be disregarded.

     Plaintiff cites several cases in support of his position, but

the court finds these cases are distinguishable.                    The court’s

opinion   in    Schmitt    v.   Colvin,    2014    WL    3519091   *6-7   (D.Kan.

7/16/2014) is distinguishable because the ALJ in that case gave

“significant weight” not “partial weight” to the doctor’s opinion,

did not compare the moderate limitations suggested by the doctor

to mild findings, and did not give greater weight to opinions

suggesting lesser limitations.        Also, in Chapo, 682 F.3d at 1291,

                                      12
the   medical     opinion,    unlike    Dr.    Porter’s    opinion,      was   not

contrasted   by    another    medical    source   and     was   not    considered

inconsistent with other evidence in the record.                  In Lodwick v.

Astrue,    2011   WL   6253799    (D.Kan.      12/13/2011),      the    ALJ    gave

“substantial weight” to a doctor’s opinion and considered it “well-

supported” and consistent with the longitudinal record, but the

ALJ did not include some of the findings in the RFC or explain the

refusal to do so.       In the case at bar, Dr. Porter’s opinion was

given “partial weight” and the moderate limitations he expressed

were considered consistent with the mild findings in the record.

      Plaintiff also cites Warzeka v. Colvin, 2016 WL 3902751

(D.Kan. 7/19/2016).      In Warzeka, the ALJ gave “some weight” to a

doctor’s opinion and made RFC findings which adopted five moderate

limitations in a doctor’s opinion. But, the ALJ ignored five other

moderate limitations without explanation.           Here, the ALJ appeared

to credit Dr. Porter’s moderate findings to the extent those

findings were consistent with the mild findings contained in the

exhibits   referenced    in    the   ALJ’s    discussion    of    Dr.   Porter’s

opinion.     Therefore, an explanation was given for the ALJ’s

treatment of Dr. Porter’s opinion.            Plaintiff refers to Brillhart

v. Colvin, 2015 WL 7017439 (D.Kan. 11/10/2015).                   This case is

distinguishable because both sides agreed in Brillhart that the

ALJ misinterpreted a doctor’s opinion in a manner which the court

found could impact the ALJ’s findings.            Finally, plaintiff cites

                                        13
Gutierrez v. Colvin, 2013 WL 5200522 (D.Colo. 9/16/2013).                             In

Gutierrez, the court reversed a denial of benefits because, among

other      reasons,    the    ALJ   –    without      explanation     –    rejected    a

limitation on standing and walking made by the only examining

physician        who   rendered     an   opinion      regarding      the    claimant’s

physical        functional    capacity.         Dr.   Porter   was    not    the    only

examining physician in the case at bar.                   It seems clear to the

court that the ALJ found the opinion of Dr. Moeller, who also

examined plaintiff, more persuasive and more consistent with the

other findings in the record, which the ALJ considered mild.                       This

is     a   sufficient        explanation    for       tempering      the    “moderate”

limitations described by Dr. Porter.

        In sum, the court finds that the ALJ has adequately considered

the record, and explained and supported her findings.                       The court

further agrees with defendant that plaintiff’s argument at its

core is a request for this court to reweigh the evidence and

substitute its judgment for that of the ALJ or to find that the

ALJ accepted Dr. Porter’s moderate limitations as interpreted by

plaintiff, when such a finding does not appear warranted.                          These

arguments should be rejected as the court ruled in Frakes v.

Berryhill, 2017 WL 1354863 *4 (D.Kan. 4/13/2017). See also Michael

T.G.       v.      Berryhill,       2019        WL     1978608       *4-5     (D.Kan.

5/3/2019)(rejecting an interpretation of the limitations allegedly

substantiated by a form similar to that completed by Dr. Porter).

                                           14
IV. CONCLUSION

     For the above-stated reasons, the court affirms defendant’s

decision   to   deny   plaintiff’s   application   for   social   security

benefits and shall dismiss this action to reverse the decision.

     IT IS SO ORDERED.

     Dated this 28th day of May, 2019, at Topeka, Kansas.



                          s/Sam A. Crow
                          Sam A. Crow, U.S. District Senior Judge




                                     15
